Case 0:18-cv-61361-WPD Document 110 Entered on FLSD Docket 06/10/2020 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                     CASE NO. 18-cv-61361-WPD

    MARIANNE JOFFE, DEBBE SCHERTZER,                       )
    and STEPHANIE RODRIGUEZ, individually                  )
    and on behalf of all others similarly situated,        )
                                                           )
                                   Plaintiffs,             )
                                                           )
    v.                                                     )
                                                           )
    GEICO INDEMNITY COMPANY,                               )
    GOVERNMENT EMPLOYEES                                   )
    INSURANCE COMPANY, and GEICO                           )
    GENERAL INSURANCE COMPANY,                             )
                                                           )
                                   Defendants.             )
                                                           )


                                JOINT NOTICE OF SETTLEMENT

          COME NOW Plaintiffs Marianne Joffe, Debbe Schertzer, and Stephanie Rodriguez

   (“Plaintiffs”), individually and on behalf of all others similarly situated, and Defendants GEICO

   Indemnity Company, Government Employees Insurance Company, and GEICO General Insurance

   Company (“Defendants”) (collectively, the “Parties”), and jointly file this Joint Notice of

   Settlement, respectfully stating as follows:

                                                      1.

          This case (the “Joffe case”) is a class action seeking recovery of sales tax and title fees for

   total loss claims on leased vehicles against three GEICO entities, GEICO Indemnity Company,

   Government Employees Insurance Company, and GEICO General Insurance Company. This

   Court has also presided over the related case Roth v. GEICO General Ins. Co., Case No. 16-62942-

   Civ-DIMITROULEAS (S.D. Fla.) (the “Roth case”), which is also a class action seeking recovery
Case 0:18-cv-61361-WPD Document 110 Entered on FLSD Docket 06/10/2020 Page 2 of 6
   CASE NO. 18-cv-61361-WPD
   Joint Notice of Settlement
   Page 2

   of sales tax and title fees for total loss claims on leased vehicles. The Joffe case asserts identical

   claims to the claims asserted in the Roth case. The Joffe case differs from the Roth case only in

   that it was filed against additional GEICO entities, and, as to the Roth defendant GEICO General

   Insurance Company, the Joffe case asserts the same claims but for an additional time period beyond

   the class period covered in the Roth case.

                                                      2.

           The Court ordered the Parties to mediate the Joffe case. (D.E. 22, 81.) The Parties

   mediated the Joffe case in February 2020 before a mediator approved by this Court, and that

   mediation was unsuccessful. (D.E. 85, 86.) The Court ordered the Parties to mediate the Roth

   case. (Roth D.E. 31.) The Parties mediated the Roth case on May 17, 2018, before a mediator

   approved by this Court, and that mediation was unsuccessful. On September 9, 2019, the Parties

   participated in mediation pursuant to Federal Rules of Appellant Procedure 33 and Eleventh

   Circuit Rule 33-1, and that mediation was unsuccessful.

                                                      3.

           In the Joffe case, the Parties informed the Court that they were continuing to attempt

   negotiation and scheduling another mediation, and jointly requested the Court continue the trial

   date, extend the case deadlines, and hold summary judgment in abeyance. (D.E. 105, 106, 107.)

   The Court granted the Parties’ motion, and Ordered the parties to confer regarding deadlines and

   related matters, and to file a response or notice with the Court on or before June 10, 2020. (D.E.

   108.)

                                                      4.

           On June 8, 2020, the Parties mediated both the Joffe and Roth cases before mediator

   Rodney Max of Upchurch Watson. (D.E. 107.) After extensive negotiations conducted through


                                                     2
Case 0:18-cv-61361-WPD Document 110 Entered on FLSD Docket 06/10/2020 Page 3 of 6
   CASE NO. 18-cv-61361-WPD
   Joint Notice of Settlement
   Page 3

   the mediator, the Parties in both the Joffe case and the Roth case each reached an agreement to

   enter a global settlement of both class actions. A global settlement was reached because the claims

   are identical, and the global settlement is conditioned on consolidation of the cases to ensure

   consistent resolution of all similarly situated claims. The global settlement resolves all pending

   claims in both the Joffe and Roth cases and the Roth appeals, provides for an expanded Joffe class,

   and provides additional prospective relief.

                                                       5.

          On June 9, 2020, the Parties filed a Joint Notice of Settlement and Request for Immediate

   Stay in the Eleventh Circuit, and the Eleventh Circuit granted the motion on June 10, 2020. (Roth,

   Case 19-11652, Order dated June 10, 2020.) In accordance with the duties of the Parties and this

   Court’s prior instructions (D.E. 108), the Parties hereby respectfully inform the Court of the global

   settlement reached in both the Joffe and Roth cases.

                                                       6.

          For the sake of transparency and judicial efficiency, the Parties also wish to provide notice

   of the following filings that will be forthcoming in each of the two cases:

          a) Motion to Consolidate the Roth and Joffe cases for purposes of settlement, to be filed

              in the Joffe case.

          b) Notice of Filing of the Motion to Consolidate, to be filed in the Roth case.

          c) Motion for Preliminary Approval of the global Class Action Settlement, including

              request for approval of notices to the Joffe and Roth Classes, and Motion to Set

              Aside/Vacate certain Roth orders and judgments to allow for new judgment to be

              entered, to be filed in the Roth case.

          d) Motion for Indicative Ruling, pursuant to Fed. R. Civ. P. 62.1, to be filed in the Roth


                                                       3
Case 0:18-cv-61361-WPD Document 110 Entered on FLSD Docket 06/10/2020 Page 4 of 6
   CASE NO. 18-cv-61361-WPD
   Joint Notice of Settlement
   Page 4

              case. The Motion for Indicative Ruling will respectfully seek an indicative ruling from

              this Court indicating that, should the Eleventh Circuit issue a limited remand to allow

              this Court to consider the proposed Settlement, this Court would likely consolidate the

              cases and preliminarily approve the Settlement (or, alternatively, that the motion raises

              a substantial issue sufficient to justify limited remand from the Eleventh Circuit).

          e) Upon receipt of an indicative ruling, Motion for Limited Remand of the Roth case, to

              be filed in the Eleventh Circuit pursuant to Fed. R. App. P. 12-1.

          f) Following Remand, Consolidation, and Preliminary Approval of the Settlement

              Agreement:

                i.   Motion for Approval of Attorneys’ Fees, Expenses and Costs, and Class

                     Representative Incentive Awards.

               ii.   Motion for Final Approval of the Settlement Agreement, to be filed in the

                     consolidated case.

                                                    7.

          If the Court wishes to conduct a telephonic status conference to discuss the Parties’ global

   settlement, or the motions and other procedural steps set out herein, counsel for the Parties can

   make themselves available anytime.

          Dated: June 10, 2020.

                                          Respectfully submitted,

                                          s/ Annette Urena Tucker
                                          Annette Urena Tucker
                                          Florida Bar No. 14838
                                          KAPLAN ZEENA LLP
                                          Florida Bar No. 14838
                                          2 South Biscayne Boulevard
                                          One Biscayne Tower, Suite 3050


                                                    4
Case 0:18-cv-61361-WPD Document 110 Entered on FLSD Docket 06/10/2020 Page 5 of 6
   CASE NO. 18-cv-61361-WPD
   Joint Notice of Settlement
   Page 5

                                Miami, Florida 33131
                                Telephone: (305) 530-0800
                                Facsimile: (305) 530-0801
                                annette.tucker@kaplanzeena.com

                                Kymberly Kochis (pro hac vice)
                                Alexander P. Fuchs (pro hac vice)
                                EVERSHEDS SUTHERLAND (US) LLP
                                1114 Avenue of Americas, 40th Floor
                                New York, New York 10036
                                Telephone: (212) 389-5082
                                Facsimile: (212) 389-5099
                                kymkochis@eversheds-sutherland.com
                                alexfuchs@eversheds-sutherland.com

                                Attorneys for Defendants

                                /s/ Jacob L. Phillips
                                Jacob L. Phillips
                                Florida Bar No. 0120130
                                Edmund A. Normand
                                Florida Bar No. 0865590
                                Normand PLLC
                                3165 McCrory Place, Ste. 175
                                Orlando, FL 32803
                                Telephone: (407) 603-6031
                                Facsimile: (888) 974-2175
                                ed@normandpllc.com
                                jacob.phillips@normandpllc.com

                                Christopher J. Lynch
                                Florida Bar No. 331041
                                Christopher J. Lynch, P.A.
                                6915 Red Road, Suite 208
                                Coral Gables, Florida 33143
                                Telephone: (305) 443-6200
                                Facsimile: (305) 443-6204
                                Clynch@hunterlynchlaw.com
                                Lmartinez@hunterlynchaw.com


                                Bradley W. Pratt
                                Florida Bar No. 0094300
                                Pratt Clay, LLC
                                4401 Northside Parkway, Suite 520


                                         5
Case 0:18-cv-61361-WPD Document 110 Entered on FLSD Docket 06/10/2020 Page 6 of 6
   CASE NO. 18-cv-61361-WPD
   Joint Notice of Settlement
   Page 6

                                Atlanta, Georgia 30327
                                Telephone: (404) 949-8118
                                Facsimile: (404) 949-8159
                                bradley@prattclay.com

                                Tracy L. Markham
                                Florida Bar. No. 0040126
                                Southern Atlantic Law Group, PLLC
                                2800 N. 5th Street, Suite 302
                                St. Augustine, Florida 32084
                                Phone: (904) 794-7005
                                Facsimile: (904) 794-7007
                                tlm@southernatlanticlawgroup.com

                                Andrew Lampros (pro hac vice)
                                Christopher B. Hall (pro hac vice)
                                Hall & Lampros, LLP
                                400 Galleria Parkway, Suite 1150
                                Atlanta, GA 30339
                                Phone: (404) 876-8100
                                Facsimile: (404) 876-3477
                                alampros@hallandlampros.com
                                chall@hallandlampros.com

                                Attorneys for Plaintiffs




                                          6
